MEMORANDUM OPINION

                                         No. 04-10-00807-CR

                                        IN RE Jason MIEARS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 24, 2010

PETITIONS DENIED

           On November 3, 2010, relator Jason Miears filed a petition for writ of mandamus, “writ

of quo warranto,” and a “writ of procedendo.” The court has considered relator’s petitions and is

of the opinion that relator is not entitled to the relief sought. Accordingly, the petitions are

DENIED. See TEX. R. APP. P. 52.8(a).

                                                                 PER CURIAM
DO NOT PUBLISH




           1
           This proceeding arises out of Cause Nos. 2009-CR-6566 and 2009-CR-6569, styled State of Texas v.
Jason Miears, pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel
presiding.